DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2 and 6-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 4/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, none of the foreign patent documents or non-patent literature documents have been provided and therefore none of the foreign patent documents or non-patent literature documents have been considered.

Claim Objections
Claims 3-5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only (claims 3-5 “The apparatus and method”) and cannot depend from any other multiple dependent claims (claims 4 and 5).  See MPEP § 608.01(n).  Accordingly, the claims 3-5 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of a computer readable storage medium or memory storage unit can encompass non-statutory transitory forms of signal transmission such as propagating electrical or electromagnetic signal per se (MPEP § 2106.03). The examiner suggests to instead use the language of --non-transitory computer readable medium--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “a first plate, a second plate, and spacers, a first plate, a second plate, and spacers.” The claim is therefore unclear if there are a second first plate, second plate and spacers. For examination purposes, it is interpreted to be only one set of a first plate, a second plate and spacers.
Claim 1 recites the limitation "the filling factor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 13-14 recites “wherein the Young’s modulus of the spacer times the filling factor of the spacers is equal or larger than 2 MPa.” This recitation is unclear as to what is meant by the Young’s modulus of the spacer times the filling factor means. Is the recitation referring to the multiplication of the Young’s modulus and the percentage the spacer takes up, or does this mean something different?
Claim 1 recites “a computer readable storage medium … comprising a computer program, wherein the computer program comprises an algorithm…” However, the claim only states that the apparatus has this computer program which performs these steps and not that the apparatus executes the specified computer program and is therefore unclear if the apparatus has to perform the specified computer program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0257632, hereinafter Lalpuria in view of United States Application Publication No. 2015/0204771, hereinafter Sun.

Lalpuria discloses the claimed invention except for the plates are movable relative to other to an open position and a closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plates seperable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C).
While Lalpuria does not address the Youngs modulus of the spaces, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, Lalpuria discloses the flexible spaces. Absent 
Lalpuria further discusses the height of the analysis chamber determines the sample volume which is added to the device (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, to determine, through routine experimentation, the optimum thickness (height) to a range of 200 µm or less which would allow for the desired amount of sample to be added to the device (MPEP § 2144.05 (II)).  
Lalpuria fails to teach the computer program uses a machine learning model for detecting and counting the cells from the image, and wherein the machine learning model has been trained using the images of the sample contact area.
Sun teaches a system for counting red blood cells in which a supervised learning algorithm is utilized classify the red blood cells to help to improve the classification accuracy and therefore counting accuracy (Sun, paragraph [0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added to the computer program to use machine learning to count the cells because it would help to improve the classification accuracy and therefore counting accuracy (Sun, paragraph [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796